George K. Cracraft, Judge, concurring. While I concur with both the reasoning and result reached by the majority I would affirm this case even if convinced that the court committed error in admitting the evidence objected to at the time it was offered. The appellant took the witness stand in his own defense and judicially confessed to having committed the crime for which he was convicted. In his sworn testimony he reaffirmed his voluntary written confession, pled for mercy and offered to make restitution to his victim. When he did this the j ury had conclusive proof of his guilt and any improper admission of evidence could not be prejudicial. Mize v. State, 267 Ark. 743, 590 S.W.2d 75 (Ark. App. 1979); Hays v. State, 208 Ark. 701, 597 S.W.2d 821 (Ark. App. 1980). In Hays it was stated: A trial is, or should be, a search for the truth of the guilt or innocence of the accused, and not an exercise in legal theatrics to determine whether all the rules of evidence and procedure (with the many shades of gray) can be kept inviolate. Where guilt is assured from the accused’s own testimony in the form of judicial confession we think the scrutiny of appellate review should be relaxed, at least where the penalty is within the law. This rationale is clearly applicable to this case whether or not the State argued it. A criminal defendant cannot be permitted to complain on appeal about technical objections to the admission of a voluntary confession or other evidence tending to establish his guilt when he has given that same information to the j ury under oath in a plea in mitigation of punishment. I am authorized to state that Corbin, J., joins in this concurrence.